 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER BOSEOVSKI,                             No. 2:16-CV-2491-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    McCLOUD HEALTHCARE CLINIC,
      INC.,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   Pursuant to the written consent of all parties, this case is before the undersigned as the presiding

20   judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c). Pending

21   before the court is defendant’s motion for summary adjudication (ECF No. 51).

22

23                                          I. BACKGROUND

24          A.      Factual Allegations

25                  This action proceeds on the original unverified complaint. Plaintiff claims that

26   Merritt Hawkins (apparently a placement firm and not a defendant to this action) posted a job

27   opening for a dentist with defendant which offered student loan forgiveness, a base salary of

28   $195,000 per year, a signing bonus, a relocation stipend, three weeks of vacation, a four-and-
                                                        1
 1   one-half-day work week, and other “great benefits.” According to plaintiff, after correspondence

 2   with Merritt Hawkins, he began speaking directly with defendant’s Chief Executive Officer,

 3   Michael Schaub. Plaintiff states that he rejected the first offer of employment, but agreed to a

 4   four-year employment contract after being “assured by Mr. Schaub that the Clinic was not a

 5   high-volume practice. . . .” Plaintiff alleges that the contract contains the following provisions:

 6                  ¶ V(C)(2)       The term of employment will be four years.
 7                  ¶ VI(C)(3)      Defendant may immediately terminate employment by
                                    providing two weeks notice, and defendant reserves the right
 8                                  to terminate employment immediately for just cause.
 9                  ¶ IV(A) D       Defendant would schedule a minimum average of 8-10 visits
                                    per day barring unforeseen circumstances.
10

11                  On April 10, 2016, plaintiff signed various employment documents with

12   defendant which, according to plaintiff, had hidden among them “boilerplate language

13   converting his promised four-year employment agreement to an at-will. . . .” In May 2016

14   plaintiff closed his practice and relocated from Santa Rosa to McCloud.

15                  Plaintiff next alleges that, shortly after commencing his employment with

16   defendant, he began to notice “various issues regarding the work environment” he found

17   “unsafe, unlawful, and in need of correction.” Specifically, plaintiff outlines the following four

18   areas of concern:

19                  1.      The office manager was unable to properly train and exhibits a hostile
                            attitude.
20
                    2.      Two employees with patient responsibilities appeared to be drinking
21                          alcohol while on duty.
22                  3.      Defendant’s practice of billing Denti-Cal was unlawful.
23                  4.      Patient volume (22-25 patients per day) exceeded the terms of
                            plaintiff’s contract.
24

25                  Plaintiff states that he brought these issues to defendant’s attention in May and

26   June 2016 and that, shortly thereafter, defendant “began a campaign to manufacture reasons to

27   terminate Plaintiff’s employment.” According to plaintiff: “These efforts to prematurely end the

28   contract following Plaintiff’s reports of unlawful and unsafe working conditions included
                                                        2
 1   willfully intercepting through an electronic device his oral communications with the dental staff

 2   at the Clinic’s facility to find reasons to terminate his employment.” More specifically, plaintiff

 3   alleges as follows in the complaint:

 4                          ¶ 15. The Clinic knowingly and intentionally directed and was aware
                    of the use of an electronic device to record discussions that Plaintiff had with
 5                  third parties (e.g., coworkers and patients).
 6                          ¶ 16. The Clinic intercepted oral communications between Plaintiff
                    and third parties as part of its campaign to prematurely terminate his
 7                  employment. In fact, in or about June 2016, Michael Schaub admitted to
                    Plaintiff that he had authorized the surreptitious interception of Plaintiff’s
 8                  oral communications by electronic means at the Clinic’s facility.
 9                         ¶ 17. Plaintiff is informed and believes that the Clinic intercepted
                    numerous additional oral communications between Plaintiff and third parties
10                  without authorization or consent from any party to the communication.
11                  Plaintiff states that his employment was terminated on July 11, 2016. According

12   to plaintiff, he was told by defendant his employment was at-will, he had engaged in misuse of

13   prescription software, and had a poor “chair-side manner.” Plaintiff alleges that defendant failed

14   to conduct any type of investigation prior to terminating his employment.

15          B.      Legal Claims

16                  Plaintiff asserts seven legal theories in his complaint as follows:

17                  First Claim        Violation of federal wiretapping statutes, 18 U.S.C.
                                       §§ 2511 and 2520.
18
                    Second Claim       Violation of California Labor Code § 970.
19
                    Third Claim        Fraud.
20
                    Fourth Claim       Negligent misrepresentation.
21
                    Fifth Claim        Breach of Contract.
22
                    Sixth Claim        Wrongful Termination.
23
                    Seventh Claim      Defamation.
24

25   ///

26   ///

27   ///

28   ///
                                                        3
 1          C.      Procedural History

 2                  Defendant sought dismissal of plaintiff’s sole federal claim – alleged violations of

 3   18 U.S.C. §§ 2511 and 2520 – by way of a motion to dismiss filed on November 5, 2016. The

 4   court denied the motion in an order issued on June 23, 2017, reasoning that plaintiff’s factual

 5   allegations were sufficient to state a plausible claim for violation of the federal wiretapping

 6   statutes at issue. Defendant filed its answer on July 25, 2017, and thereafter the matter was

 7   scheduled. The pre-trial conference is currently set for December 17, 2019, and a jury trial is set

 8   to commence on February 10, 2020.

 9

10                                   II. THE PARTIES’ EVIDENCE

11          A.      Defendant’s Evidence

12                  According to defendant, the following facts are not in dispute:

13                  Facts related to Plaintiff’s First Claim

14                  1.      McCloud Healthcare Clinic, Inc. (Clinic), is a non-profit community
                            health center.
15
                    2.      Since its inception, the Clinic has never admitted patients for a 24-
16                          hour or longer stay.
17                  3.      On January 18, 2016, plaintiff signed a written employment
                            agreement.
18
                    4.      The Clinic signed the employment agreement on January 25, 2016.
19
                    5.      The employment agreement was for a term of four years, but the
20                          agreement could be terminated earlier by either party for several
                            reasons.
21
                    6.      The employment agreement was the final contract that applied to
22                          plaintiff’s employment.
23                  7.      Plaintiff began working for the Clinic on May 2, 2016.
24                  8.      Plaintiff’s normal work schedule was Monday through Thursday for
                            10 hours each day.
25
                    9.      Plaintiff was terminated on July 11, 2016, due to, among other
26                          things, several incidents of inappropriate behavior and complaints
                            from staff and patients.
27
                    10.     The Dental Department staff held regular weekly meetings during
28                          plaintiff’s employment.
                                                     4
 1                  11.    At one such meeting in early June 2016, Angela Rubin recorded the
                           dental staff meeting on her cell phone.
 2
                    12.    Ms. Rubin had been hired in May 2016 as a receptionist.
 3
                    13.    Prior to the meeting she recorded, Ms. Rubin had become aware that
 4                         some important changes involving procedures and protocols in the
                           Dental Department were going to be discussed at the meeting.
 5
                    14.    No one directed Ms. Rubin to record the meeting.
 6
                    15.    Plaintiff attended the June 2016 staff meeting, as did Ms. Rubin,
 7                         and dental assistant Mary Frances Fletcher.

 8                  16.    Ms. Rubin and Ms. Fletcher were present during the entire meeting.

 9                  17.    During the recorded meeting, no private information was
                           communicated.
10
                    18.    The basis of plaintiff’s wiretap claim is the audio recording of the
11                         June 2016 staff meeting made by Ms. Rubin.

12                  Facts Relating to Plaintiff’s Second, Third, and Fourth Claims

13                  1.     The written employment agreement contains an integration clause.

14                  2.     The employment agreement does not promise plaintiff student loan
                           forgiveness or that his practice would not be “high volume.”
15
                    Facts Relating to Plaintiff’s Fifth Claim
16
                    1.     The agreement referred to by plaintiff in his complaint is the written
17                         employment agreement signed by plaintiff on January 18, 2016.

18                  Facts Relating to Plaintiff’s Sixth Claim

19                  1.     The Clinic has never organized, maintained, and/or operated any
                           facility to which persons or patients are admitted for a 24-hour stay
20                         or longer.

21                  In support of its statement of facts not in dispute, defendant submits the

22   declaration of James Proffitt, the Clinic’s Chief Financial Officer during the times of plaintiff’s

23   employment, and currently the Clinic’s Chief Executive Officer. Defendant also states the

24   declaration of Ms. Rubin supports its motion, but no such declaration was filed with

25   defendant’s moving papers. Finally, defendant’s motion is supported by the declaration of

26   defendant’s counsel, Mark Vegh, Esq., and exhibits attached thereto consisting of portions of

27   the transcripts of the depositions of plaintiff and Michael Schaub.

28   ///
                                                       5
 1                  Regarding the declaration of Ms. Rubin referenced in defendant’s moving

 2   papers, it appears defendant may have intended to reference portions of Ms. Rubin’s

 3   deposition. With its reply, defendant submits a supplemental statement of undisputed facts

 4   referencing Ms. Rubin’s deposition. Defendant also submits Mr. Vegh’s supplemental

 5   declaration with portions of the transcript of Ms. Rubin’s deposition attached. Plaintiff objects

 6   to the late submission of this evidence.

 7                  Regarding the depositions transcripts referenced in defendant’s briefs, only

 8   excerpts of which have been filed, the court notes that defendant has not provided the court

 9   will complete copies of the referenced deposition transcripts, as required under Eastern District

10   of California Local Rules 260(e) and 133(j).

11           B.     Plaintiff’s Evidence

12                  In opposition to defendant’s motion, plaintiff submits the declaration of Barbara

13   Figlia, a dental assistant at the Clinic during the time of plaintiff’s employment, who provides

14   information regarding the recording made by Ms. Rubin. Also provided in opposition is the

15   declaration of plaintiff’s counsel, Benjamin L. Kennedy, Esq., and exhibits attached thereto.

16                  In particular, plaintiff provides portions of the deposition of Caleb Ott. See

17   ECF No. 53-3, Exhibit 2. Mr. Ott testified that, in addition to the Rubin recording, he was

18   aware of “a recording brought forward by Debbie Fletcher,” a registered dental assistant. See

19   id. at 64.

20

21                      III. STANDARD FOR SUMMARY ADJUDICATION

22                  The Federal Rules of Civil Procedure provide for summary judgment or summary

23   adjudication when “the pleadings, depositions, answers to interrogatories, and admissions on file,

24   together with affidavits, if any, show that there is no genuine issue as to any material fact and that

25   the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

26   standard for summary judgment and summary adjudication is the same. See Fed. R. Civ. P.

27   56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal. 1998). One of

28   the principal purposes of Rule 56 is to dispose of factually unsupported claims or defenses. See
                                                        6
 1   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment practice, the

 2   moving party

 3                  . . . always bears the initial responsibility of informing the district court of
                    the basis for its motion, and identifying those portions of “the pleadings,
 4                  depositions, answers to interrogatories, and admissions on file, together
                    with the affidavits, if any,” which it believes demonstrate the absence of a
 5                  genuine issue of material fact.
 6                  Id. at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
 7                  If the moving party meets its initial responsibility, the burden then shifts to the

 8   opposing party to establish that a genuine issue as to any material fact actually does exist. See

 9   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

10   establish the existence of this factual dispute, the opposing party may not rely upon the

11   allegations or denials of its pleadings but is required to tender evidence of specific facts in the

12   form of affidavits, and/or admissible discovery material, in support of its contention that the

13   dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The

14   opposing party must demonstrate that the fact in contention is material, i.e., a fact that might

15   affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.

16   242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

17   Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could

18   return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

19   (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than

20   simply show that there is some metaphysical doubt as to the material facts. . . . Where the

21   record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

22   there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is

23   sufficient that “the claimed factual dispute be shown to require a trier of fact to resolve the

24   parties’ differing versions of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.

25                  In resolving the summary judgment motion, the court examines the pleadings,

26   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.

27   See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,

28   477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the
                                                         7
 1   court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.

 2   Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to

 3   produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen

 4   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.

 5   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

 6   judge, not whether there is literally no evidence, but whether there is any upon which a jury could

 7   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

 8   imposed.” Anderson, 477 U.S. at 251.

 9

10                                           IV. DISCUSSION

11                  In its motion for summary adjudication, defendant seeks judgment as a matter of

12   law on plaintiff’s first, second, third, fourth, and fifth claims. Defendant also argues that

13   judgment as a matter of law in its favor is appropriate on “that part of Plaintiff’s sixth claim

14   that alleges and seeks damages for wrongful termination in violation of public policy set forth

15   in California Health & Safety Code Section 1287.5.” Defendant does not seek a ruling as to

16   plaintiff’s seventh claim for defamation. 1

17          A.      First Claim

18                  Plaintiff’s wiretap claim is premised on 18 U.S.C. §§ 2511 and 2520. Under 18

19   U.S.C. § 2511(1)(a), criminal liability is imposed on any person who “intentionally intercepts,

20   endeavors to intercept, or procures any other person to intercept or endeavor to intercept, any

21   wire, oral, or electronic communication.” Under 18 U.S.C. § 2520(a), as amended in 1986, any

22   person whose communications are intercepted in violation of § 2511 may bring a civil action

23   ///

24   ///

25   ///

26   ///

27
            1
                      Plaintiff has abandoned the seventh claim for relief. See ECF No. 57 (parties’
28   joint pre-trial statement).
                                                       8
 1   against the “person or entity” which engaged in that violation. 2 Private individuals who are

 2   parties to the communications in question are generally exempt from liability. See 18 U.S.C.

 3   § 2511(2)(d).

 4                   According to defendant, plaintiff’s wiretap claim fails as a matter of law because:

 5   (1) plaintiff cannot show that defendant “intercepted” his communications; (2) if he could,

 6   plaintiff still cannot prevail because he cannot show that his communications were recorded for a

 7   criminal or tortious purpose; (3) a separate defense exists because Ms. Rubin consented to her

 8   own recording of the meeting; and (4) plaintiff had no expectation of privacy during the recorded

 9   meeting.

10                   1.      Intercept by Defendant

11                   Citing Peavy v. WFAA-TV, Inc., 221 F.3d 158 (5th Cir. 2000), defendant argues:

12                           . . . [I]t is irrelevant whether the Clinic ‘knowingly and
                     intentionally directed’ or ‘was aware of the use of’ a cell phone to record
13                   Plaintiff’s discussions at a staff meeting. Plaintiff must show credible
                     evidence that the defendant Clinic ‘intercepted’ Plaintiff’s
14                   communications under conditions giving rise to liability under the Wiretap
                     Act.
15
                     ECF No. 51-1, pg. 9.
16

17   Defendant cites no in-circuit authorities in support of its contention.

18                   In essence, defendant renews the argument the court rejected in the context of its

19   motion to dismiss that, as a matter law, it is not among the class of defendants allowed under 18

20   U.S.C. § 2520(a) because it did not directly intercept plaintiff’s communications. According to

21   defendant, liability cannot extend to it even if it procured others to intercept plaintiff’s

22   communications because the “or procures another person” language was removed from

23   § 2520(a). Defendant reasons that only conduct by it, the Clinic, as opposed to any person acting

24
             2
                     Prior to 1986, the statute read: “Any person whose wire or oral communication is
25   intercepted, disclosed, or used in violation of this chapter (1) shall have a civil cause of action
     against any person who intercepts, discloses, or uses, or procures any other person to intercept,
26   disclose, or use such communications, and (2) be entitled to recover from any such person
     [damages, attorney’s fees, and costs].” See 18 U.S.C. § 2520 (1970) (emphasis added); see also
27   Oceanic Cablevision, Inc. v. M.D. Elecs., 771 F. Supp. 1019, 1027 (D. Neb. 1991) (recognizing
     elimination of the “or procures another person” language from § 2520(a) pursuant to the 1986
28   amendment).
                                                         9
 1   on behalf of the Clinic, may be held liable under the Wiretap Act.

 2                  The court does not agree. In Peavy, the Fifth Circuit concluded that the plain

 3   language of § 2520(a), as amended in 1986, narrowed the class of possible defendants under

 4   § 2520(a) in the way defendant here suggests. See 221 F.3d 158. Specifically, the court held

 5   that procurement of another to intercept no longer gives rise to a violation of the underlying

 6   criminal statute, § 2511(1)(a). See id. The Fifth Circuit did not, however, consider the other

 7   change made to § 2520(a) in 1986, specifically addition of language allowing recovery from the

 8   “person or entity” which engaged in the violation of § 2511(1)(a).

 9                  Prior to 1986, § 2520(a) essentially mirrored the language of the underlying

10   criminal statute, providing recovery against a person who intercepts or procures another to

11   intercept. See 18 U.S.C. § 2520(a) (1970). After 1986, § 2520(a) allowed for recovery against

12   the “person or entity” which engaged in the violation of § 2511(1)(a). See 18 U.S.C. § 2520(a)

13   (1986). The underlying criminal statute – § 2511(1)(a) – which was not amended in 1986 to

14   delete the “or procures another person” language – continues to specify that one who procures

15   another is in violation of the criminal statute, a point which the Fifth Circuit in Peavy recognized

16   but did not discuss. It is this court’s view that the deletion of the procurement language in

17   § 2520(a) is of no moment given that the language remains in the underlying criminal statute and

18   the simultaneous amendment of § 2520(a) to provide for recovery against the “person or entity”

19   which violated of § 2511(1)(a). Given that procurement can still give rise to a violation under

20   § 2511(1)(a), and given that an entity may be civilly liable under § 2520(a) for that violation,

21   defendant in this case may be held civilly liable if it violated the underlying criminal statute by

22   way of procurement.

23                  Defendant has not cited any in-circuit authority, and the court is aware of none,

24   which adopts the Fifth Circuit’s opinion that the 1986 amendments to § 2520(a) limit the

25   possible class of defendants in a civil action arising from violation of § 2511(1)(a). Finally, the

26   court observes that other district courts have questioned the Fifth Circuit’s holding in Peavy. In

27   ///

28   ///
                                                       10
 1   Lonegan v. Hasty, 436 F. Supp. 2d 419 (E.D.N.Y 2006), the court stated:

 2                            . . .[T]he more natural reading of the amended statute shows no
                    intent on the part of Congress to eliminate the private right of action for
 3                  procurement violations. In relevant part, the amended statute provides that
                    “any person whose wire, oral, or electronic communication is intercepted
 4                  . . . in violation of this chapter may in a civil action recover from the
                    person or entity which engaged in that violation. . . .” 18 U.S.C. § 2520
 5                  (2005). Pursuant to Section 2511(1)(a), the class of persons whose
                    communications are intercepted in violation of the Wiretap Act includes
 6                  those persons whose communications are intercepted by someone who
                    was procured to do so by a third party. In such case, both the person who
 7                  actually intercepted the communications and the person who procured the
                    interception have violated the Act, and the victim is authorized to sue any
 8                  person or entity who engaged in that violation.
 9                  Id. at 427-78.
10   In another case, DirecTV, Inc. v. Barrett, 311 F. Supp. 2d 1143 (D. Kan. 2004), the court

11   concluded that “[t]he fact that Plaintiff also alleges that Defendants ‘procured other persons to

12   intercept’ Plaintiff’s signals [under § 2511(1)(a)] does not invalidate Count Two [under §

13   2520(a)].” Id. at 1146.

14                  2.      Purpose of Recording

15                  Under 18 U.S.C. § 2511(1)(d), a person who is a party to a recorded conversation

16   is not liable unless he or she makes the recording for some criminal or tortious purpose. Under

17   § 2511(2)(d), a party to the communication is anyone who is present when the communication is

18   uttered. From these provisions, defendant concludes: “Here, Ms. Rubin recorded the meeting

19   because, as a new hire, she wanted to ensure she understood the procedural changes about to be

20   implemented in the department [DSUF 14]. No evidence exists of any purpose to commit a

21   criminal or tortious act.”

22                  Defendant’s argument is misplaced. Whether Ms. Rubin has a defense or not is

23   irrelevant, as she is not a party to this action. Similarly, whether the “criminal or tortious

24   purpose” exception applies such that Ms. Rubin would lose her defense under § 2511(1)(d) is

25   irrelevant.

26   ///

27   ///

28   ///
                                                        11
 1                  3.      Consent to Recording

 2                  Without citation to in-circuit authority, defendant contends a separate and

 3   complete defense exists where at least one party to the recorded communication consents to its

 4   interception. According to defendant: “Here, no other person directed Angela Rubin to record

 5   the meeting [DSUF 15]. She clearly did so on her own volition, and thus consented to her own

 6   recording of the meeting.”

 7                  Defendant’s argument is unpersuasive. First, defendant references Ms. Rubin’s

 8   declaration which has not been filed. Second, to the extent defendant relies on the late-filed

 9   portions of Ms. Rubin’s deposition transcript, defendant has failed to provide the full transcript

10   as required under the local rules. Third, even if Ms. Rubin consented to the recording, nothing in

11   defendant’s argument supports a conclusion that Ms. Rubin consented to interception of her

12   recording by the Clinic. Finally, as indicated above, defendant’s argument is silent as to other

13   recordings not made by Ms. Rubin, for example the recording made by Debbie Fletcher

14   referenced in the Ott deposition testimony provided by plaintiff in opposition to defendant’s

15   motion.

16                  4.      Expectation of Privacy

17                  Again, citing only the out-of-circuit authority of Bianco v. American

18   Broadcasting Companies, Inc., 470 F. Supp. 182 (N.D. Ill. 1979), defendant contends it cannot

19   be liable because plaintiff had no expectation of privacy in the staff meeting recorded by Ms.

20   Rubin. Bianco does not support defendant’s position. In Bianco, the court observed:

21                  We note that the federal statute required only that plaintiffs show that they
                    had no expectation that their communications were being intercepted
22                  through the use of electronic devices. Thus, we believe that that may be
                    some circumstances where a person does not have an expectation of total
23                  privacy, but still would be protected by the statute because he was not
                    aware of the specific nature of another’s invasion of his privacy.
24
                    Id. at 185 (emphasis in original).
25

26   Such is the case here. Even assuming plaintiff did not have an expectation of privacy in the

27   contents of the recording made by Ms. Rubin or others, plaintiff was clearly not aware of the

28   Clinic’s interception of his communications. Defendant does not cite, and the court is not aware
                                                         12
 1   of any, in-circuit authority supporting defendant’s position. Again, there remains a triable issue

 2   of material fact, and no summary adjudication is appropriate here.

 3          B.      Second, Third, and Fourth Claims

 4                  In his second, third, and fourth claims, plaintiff alleges misrepresentation with

 5   respect to the employment agreement. The third and fourth claims are based on common law

 6   fraud and negligent misrepresentation. The second claim is based on an alleged violation of

 7   California Labor Code § 970. Section 970 prohibits false representation in the context of

 8   employment agreements and is essentially an anti-fraud provision, resting on the tort of deceit.

 9   See Funk v. Sperry Corporation, 842 F.2d 1129, 1133 (9th Cir. 1987). According to

10   defendants, the second, third, and fourth claims are all barred by California’s statute of frauds,

11   found at California Civil Code § 1624.

12                  Under § 1624, certain contracts are invalid unless they are in writing. In

13   particular, an oral contract that by its terms cannot be completed within a year are

14   unenforceable. See Cal. Civil Code § 1624(1). According to defendant, plaintiff’s claims are

15   based on an oral promise by the Clinic of an employment contract for a four-year term.

16   Defendant concludes that, because the contract at issue is not written and is for a term longer

17   than one year, it is unenforceable and cannot support plaintiff’s second, third, or fourth claims.

18                  Defendant’s argument is deficient on this point. As defendant concedes,

19   plaintiff signed a written employment contract on January 18, 2016. Because this case

20   involves a written contact and not an oral contract, the statute of frauds does not bar plaintiff’s

21   contract-based claims. Moreover, the court notes that the parties agree that “[n]o

22   misrepresentation of fact, mistake, or other matters affect the validity of the contract.” ECF

23   No. 57 (parties’ joint pre-trial statement).

24          C.      Fifth Claim

25                  In his fifth claim, plaintiff alleges breach of the January 2016 employment

26   contract. The contract is provided to the court at Exhibit A to the declaration of Mark Vegh

27   filed in support of defendant’s motion. Article VI, paragraph C(2) of the contract provides that

28   the “agreement may be terminated by either party upon giving a 60-day written notice to the
                                                       13
 1   other party.” According to defendant, the plain language of the contract bars any action for

 2   breach of contract resulting from plaintiff’s alleged termination without cause because

 3   plaintiff’s employment was at-will.

 4                  While the contract clearly contains an at-will termination provision, it also

 5   contains termination-for-cause provisions, at Article VI, paragraphs C(3) and D. As defendant

 6   states, it is undisputed that plaintiff was terminated on July 11, 2016, based on allegations of

 7   inappropriate behavior and complaints from staff. Thus, plaintiff was terminated under the

 8   for-cause provision and not the at-will provision. Defendant has not presented any evidence

 9   that, in terminating plaintiff for cause, the Clinic did not violate the provisions of the for-cause

10   termination portions of the contract. Given that defendant has not presented evidence

11   regarding whether plaintiff’s for-cause termination violated the for-cause termination

12   provisions of the employment agreement, this issue is not currently before the court and

13   remains open for trial.

14          D.      Sixth Claim

15                  Plaintiff alleges he was terminated by the Clinic following his complaints of

16   unsafe working conditions and, as such, his termination was retaliatory and violated California

17   public policy. The claim is essentially a wrongful termination claim under state law.

18   According to plaintiff, the claim arises under, but not limited to, California Health & Safety

19   Code § 1278.5, California Business & Professions Code §§ 1680 and 1681, California Labor

20   Code §§ 970 and 1102.5, and various provisions of the California Code of Regulations.

21                  Defendant argues that plaintiff’s claim cannot proceed under California Health

22   & Safety Code § 1278.5 because that provision only applies to health care facilities that admit

23   patients for longer than 24-hour periods, which the Clinic does not. This argument is

24   persuasive and plaintiff conceded the point at the hearing. See Sneddon v. ABF Freight

25   Systems, 489 F. Supp. 2d 1124 (S.D. Cal. 2007). Defendant has made no argument or

26   presented any evidence regarding the other legal bases of plaintiff’s sixth claim. Defendant’s

27   motion regarding the sixth claim is specifically limited to whether the claim can proceed under

28   California Health & Safety Code § 1278.5. The parties agree that it cannot. Plaintiff’s sixth
                                                       14
 1   claim remains to the extent it is not premised on violation of § 1278.5.

 2

 3                                         V. CONCLUSION

 4                  Accordingly, IT IS HEREBY ORDERED that:

 5                  1.      Defendant’s motion for summary adjudication (ECF No. 51) is granted

 6   in part and denied in part;

 7                  2.      Defendant’s motion is granted as to plaintiff’s Sixth Claim to the extent

 8   that claim is premised on a violation of California Health & Safety Code § 1278.5, which is

 9   inapplicable to this action; and

10                  3.      Defendant’s motion is denied as to all other claims.

11

12

13   Dated: January 7, 2020
                                                        ____________________________________
14                                                      DENNIS M. COTA
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      15
